Case: 20-11044       Document: 00515899669            Page: 1      Date Filed: 06/15/2021




              United States Court of Appeals
                   for the Fifth Circuit                                   United States Court of Appeals
                                                                                    Fifth Circuit

                                                                                  FILED
                                                                              June 15, 2021
                                     No. 20-11044
                                  Conference Calendar                        Lyle W. Cayce
                                                                                  Clerk


   United States of America,

                                                                   Plaintiff—Appellee,

                                           versus

   Donald Matthew Basta,

                                                               Defendant—Appellant.


                    Appeal from the United States District Court
                        for the Northern District of Texas
                                No. 1:19-CR-120-1


   Before Smith, Stewart, and Higginson, Circuit Judges.
   Per Curiam:*
          The attorney appointed to represent Donald Basta has moved to with-
   draw and has filed a brief per Anders v. California, 386 U.S. 738 (1967), and
   United States v. Flores, 632 F.3d 229 (5th Cir. 2011). Basta has not filed a
   response. We have reviewed counsel’s brief and the relevant portions of the


          *
              Pursuant to 5th Circuit Rule 47.5, the court has determined that this opin-
   ion should not be published and is not precedent except under the limited circumstances
   set forth in 5th Circuit Rule 47.5.4.
Case: 20-11044     Document: 00515899669          Page: 2   Date Filed: 06/15/2021




                                   No. 20-11044


   record. We concur with counsel’s assessment that the appeal presents no
   nonfrivolous issue for appellate review. Accordingly, the motion to withdraw
   is GRANTED, counsel is excused from further responsibilities herein, and
   the appeal is DISMISSED. See 5th Cir. R. 42.2.




                                        2